Citation Nr: 1500988	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  04-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 12, 2003, including on an extraschedular basis from July 1, 2001, to February 2, 2002.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran had active service from May 1971 to January 1977.  

This case has a complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

By way of procedural background, the Board notes that, following receipt of a July 2001 increased rating claim, the RO issued a rating decision in February 2002 which assigned a higher 30 percent rating effective July 6, 2001, for the Veteran's service-connected PTSD.  A November 2002 rating decision assigned a higher 50 percent rating effective July 6, 2001, for PTSD.  Thereafter, in a July 2003 rating decision, the RO granted a temporary evaluation of 100 percent, effective May 12, 2003 to July 1, 2003, pursuant to 38 C.F.R. § 4.29.  See 38 C.F.R. § 4.29 (2014).

In the currently appealed December 2003 rating decision, the RO assigned a 100 percent rating effective July 1, 2003, for PTSD and determined that entitlement to TDIU was moot.  The Veteran disagreed with the RO's determination regarding his TDIU claim while his increased rating claim for PTSD prior to May 2003 also remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In decisions issued in December 2006 and June 2010, the Board denied the Veteran's claim for a disability rating greater than 50 percent prior to May 12, 2003, for PTSD.  In those decisions, the Board also remanded the issue of entitlement to TDIU prior to May 12, 2003, for additional evidentiary development, to include submitting the case for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b) (2014).  

In decisions issued in June 2009 and in July 2012, the United States Court of Appeals for Veterans Claims (Court) vacated those parts of the Board's December 2006 and June 2010 decisions which had denied an increased rating for PTSD prior to May 2003.  

The Agency of Original Jurisdiction (AOJ) subsequently attempted to conduct all development requested by the Board in December 2006 and June 2010 with respect to the TDIU claim.  Accordingly, the issues of entitlement to an increased rating for PTSD and entitlement to TDIU, both prior to May 12, 2003, were returned to the Board for adjudication.  

In a December 2013 decision that was issued in January 2014, the Board assigned a 70 percent rating effective from February 2, 2002, to May 12, 2003, for PTSD.  The Board also denied the Veteran's claim for a disability rating greater than 50 percent prior to February 2, 2002, for PTSD.  The Board then remanded the issue of entitlement to TDIU prior to May 12, 2003, to the AOJ.  

Unfortunately, as discussed in detail below, and although the Board regrets any delay which may be caused, a review of the Veteran's claims file indicates that the December 2013 Board remand directives have not been substantially complied with by the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking a TDIU for the period prior to May 12, 2003.  In this context, the Board notes that, from July 6, 2001, the Veteran's service-connected disabilities included residuals of fracture to the right ring finger, rated as noncompensable (zero percent disabling), coronary artery disease, rated as 10 percent disabling, and posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  Accordingly, the Veteran's combined disability rating was 60 percent.  See 38 C.F.R. § 4.25.  From February 2, 2002, to May 12, 2003, the Veteran's service-connected PTSD was increased to 70 percent disabling and, as a result, he met the schedular criteria for entitlement to TDIU during this time period.  See 38 C.F.R. § 4.16(a).  

As noted in the Introduction, in December 2013, the Board assigned a higher 70 percent rating, effective from February 2, 2002, to May 12, 2003, for PTSD.  In that decision, the Board also remanded the issue of entitlement to TDIU prior to May 12, 2003, in order for the AOJ to promulgate a Supplemental Statement of the Case (SSOC) on the TDIU claim.  The Board noted that an SSOC was appropriate in this case because of a November 2012 VA memorandum from the Director of Compensation and Pension Service which had not yet been considered by the AOJ, as well as the Board's decision granting a higher 70 percent rating from February 2, 2002, for PTSD.  

Review of the record reveals that, following the Board's December 2013 decision, the AOJ issued an SSOC in March 2014 which addressed the issue of entitlement to a TDIU from February 2, 2002 to May 12, 2003.  While the March 2014 SSOC discussed the November 2012 Memorandum from the Director of Compensation and Pension Service ("November 2012 Memorandum"), it did not address the issue of entitlement to TDIU for the entire time period on appeal, to specifically include entitlement to TDIU on an extraschedular basis from July 6, 2001, to February 2, 2002, which was the subject of the November 2012 Memorandum.  (The Board notes parenthetically that the Veteran did not meet the schedular criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a) prior to February 2, 2002).  

Because the March 2014 SSOC does not address the entire time period on appeal, to include consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) from July 6, 2001 to February 2, 2002, the Board finds that this SSOC is inadequate and contains a material defect, as contemplated under 38 C.F.R. §§ 19.31(b)(2), (3).  See 38 C.F.R. §§ 19.31(b)(2), (3) (2014); see also Stegall, 11 Vet. App. at 271.  Accordingly, the Board finds that, on remand, the AOJ must issue a corrective SSOC to the Veteran and his attorney which discusses entitlement to TDIU for the entire time period on appeal, i.e., from July 6, 2001, to May 12, 2003, to include entitlement to TDIU on an extraschedular basis from July 6, 2001 to February 2, 2002.  

Accordingly, the case is REMANDED for the following action:

Issue an SSOC to the Veteran and his attorney on the issue of entitlement to TDIU prior to May 12, 2003, to include entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) from July 6, 2001, to February 2, 2002.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

